ACTING JUSTICE PLEICONES:
This is an appeal from a circuit court order holding that the Appellants have no legal or equitable interests in certain real and personal property located in South Carolina, and enjoining the Appellants from utilizing certain disputed service marks and names. In this lead opinion I explain why I would reverse the entire order.
*215The Respondents are the Protestant Episcopal Church in the Diocese of South Carolina (Disassociated Diocese); the Trustees of the Protestant Episcopal Church in South Carolina (Trustees); and thirty-six individual parishes that have aligned themselves with the Disassociated Diocese (Parishes). The Appellants are The Episcopal Church a/k/a The Protestant Episcopal Church in the United States of America (TEC) and The Episcopal Church in South Carolina, the diocese that remains affiliated with the TEC (Associated Diocese).
After a lengthy bench trial, and based upon the application of “neutral principles of law,” the circuit court found in favor of the Respondents on both the property and the service mark causes of action. Since the main purposes of this suit were requests for declaratory judgments and injunctive relief, I find that it sounds in equity.1 Doe v. S.C. Med. Mal. Liab. Joint Underwriting Ass’n, 347 S.C. 642, 557 S.E.2d 670 (2001). The Court is therefore free to take its own view of the facts. Id.
As noted above, much of the trial judge’s decision making in this case was controlled by her interpretation of the “neutral principles of law” approach to deciding ecclesiastical disputes. See Pearson v. Church of God, 325 S.C. 45, 478 S.E.2d 849 (1996) (adopting this approach). Specifically, she was guided by her reading of this Court’s decision in All Saints Parish Waccamaw v. The Protestant Episcopal Church in the Dio*216cese of South Carolina, 385 S.C. 428, 685 S.E.2d 163 (2009) (All Saints). In the trial judge’s view, the admissibility of evidence and the resolution of the property disputes at issue here were properly adjudicated solely on the basis of state corporate, property, and trust law, and she was required to ignore the ecclesiastical setting in which these disputes arose. This error of law led, in turn, to a distorted view of the issues in this case.
Before discussing the merits of the appeal, I briefly review a simplified history of TEC, and the church’s history in South Carolina. I next address, and would reverse, the circuit court’s finding that TEC is a congregational rather than a hierarchical church. I then address misperceptions of the “neutral principles of law” approach resulting in large part from the trial court’s reading of All Saints, which I would now overrule in part.2 I conclude that the present property and church governance disputes are not appropriate for resolution in the civil courts and would reverse the order to the extent it purports to resolve these questions. Finally, I find the trial court erred in holding that the Respondents’ state-registered trademarks prevail over TEC’s federally-protected trademarks, and therefore would also reverse that portion of the order.
HISTORY
The Episcopal Church has a long history in South Carolina. See All Saints, supra. In 1789, four years after its formation, the Protestant Episcopal Church in South Carolina (South Carolina Diocese) and six other dioceses came together to form the national church (TEC). The South Carolina Diocese was voluntarily associated with TEC since that date, save for a five-year hiatus surrounding the Civil War. In 1841, Article 1 was added to the South Carolina Diocese’s Constitution. This article, titled, “Of acceding to the constitutions and canons of the general convention,” provided “The [South Carolina Dio*217cese] accedes to, recognizes and adopts the general constitution and canons of [TEC] and acknowledges their authority accordingly.” Similar language in which the Diocese acceded to TEC remained in the Diocese’s governing documents until 2010. Further, for more than 200 years, a parish had to agree to conform to TEC’s Constitution and Canons as well as those of the Diocese in order to become and remain a member of the South Carolina Diocese. Finally, the Trustee Corporation, which purports to be represented in this suit by the respondent Trustees, was chartered as a non-profit corporation in 1880 and again in 1902.
In 1923, after requesting permission from TEC to divide the state into two Dioceses, TEC’s General Convention agreed to the division and the state was divided into the Upper and Lower Dioceses of South Carolina. The Lower Diocese was incorporated in 1973, with this corporate purpose: “[T]o continue an Episcopal Diocese under the Constitution and Canons of [TEC].” Both the Disassociated Diocese and the Associated Diocese claim to be the successor to the Lower Diocese.
Overly simplified, the issue in this case is whether respondent Disassociated Diocese, the Trustees, and the Parishes or appellant Associated Diocese and its parishes “own” the real, personal, and intellectual property that the Appellants allege was held in trust for the benefit of TEC in 2009.
I. TEC Organization
In All Saints, the Court reiterated its previous definitions of a congregational and a hierarchical church structure: “A congregational church is an independent organization, governed solely within itself..., while a hierarchical [or ecclesiastical] church may be defined as one organized as a body with other churches having similar faith and doctrine with a common ruling convocation or ecclesiastical head.” All Saints, 385 S.C. at 443, 685 S.E.2d at 171 fn. 9 (quoting Seldon v. Singletary, 284 S.C. 148, 149, 326 S.E.2d 147, 148 (1985)).
TEC is an unincorporated association comprised of subunits known as dioceses. Each diocese is, in turn, comprised of congregations known as parishes or missions. Every three *218years, TEC sponsors a General Convention to which each diocese’s standing committee sends a specified number of clerical and lay representatives to conduct TEC’s business, including electing and confirming3 new bishops.
The evidence in the record demonstrates TEC’s organization is three-tiered, with the General Convention at the top, approximately one hundred dioceses created along geographical lines in the middle, and the individual parishes and missions affiliated with a particular diocese forming in the bottom tier. TEC is led by a Presiding Bishop, and each diocese is traditionally led by a bishop. The record establishes that the ultimate authority in TEC rests with the General Convention, and that the written sources of authority include TEC’s Constitution and Canons, the Book of Common Prayer, and the Holy Bible. As noted above, until 2010, the Lower Diocese explicitly acceded to TEC’s authority, and accession to both the Diocese and TEC was required of all parishes and missions. Further, until 2010, the Trustees’ corporate bylaws stated it would carry out its duties under the authority of TEC’s Constitution and Canons.
I find, based upon the evidence in this record, that TEC is a hierarchical church, and would therefore overrule the trial court’s finding that it is, instead, a congregational church. Doe, supra. In reaching this decision, I join numerous other jurisdictions that have concluded that TEC is a hierarchical church. See, e.g., Dixon v. Edwards, 290 F.3d 699 (4th Cir. 2002); In re Episcopal Church Cases, 45 Cal.4th 467, 87 Cal.Rptr.3d 275, 198 P.3d 66 (2009); Parish of the Advent v. Protestant Episcopal Diocese of Massachusetts, 426 Mass. 268, 688 N.E.2d 923 (1997); Masterson v. Diocese of Northwest Texas, 422 S.W.3d 594 (TX 2014); Falls Church v. Protestant Episcopal Church in the United States, 285 Va. 651, 740 S.E.2d 530 (2013). I turn next to a discussion of All Saints.
II. All Saints
As noted above, the trial judge’s conduct of the trial and her rulings were governed, in large part, by her understanding of *219All Saints. As explained below, I would now overrule All Saints to the extent it holds that TEC’s Dennis Canon and the Lower Diocese’s own version of that Canon were ineffective in creating a trust over the property at issue here, and to the extent the opinion distorts the correct understanding of the neutral principles of law approach to resolving issues arising from a church schism. In so doing, I focus especially on the effects of corporate actions taken by ecclesiastical institutions.
In All Saints, the dispute was between the Lower Diocese and a congregation which sought to disaffiliate from the Diocese. The legal questions were which faction of the splintered Episcopal congregation owned the parish property, and which faction controlled the parish’s vestry. All Saints decided the property issue by holding that TEC’s 1979 “Dennis Canon” was ineffective in creating a trust over real and personal property titled in the name of the All Saints Parish. Further, in deciding the “legitimate vestry” issue, the Court indicated that the “neutral principles of law” approach required that in order for a civil court to determine whether a church-related dispute could be adjudicated in that forum, the court must look only at state corporate and property law, ignoring the ecclesiastical context entirely. If the civil court could determine the dispute applying state law, then the case could be resolved by it. Thus, All Saints undertook to analyze the disagreement in that case by treating the “All Saints Corporation” as independent of the “All Saints Parish.” I find this analysis to be a distortion of the neutral principles approach. See Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979).
In All Saints, the Court correctly explained “neutral principles of law” this way:
A clear recitation of the neutral principles of law approach as adopted by this Court was enunciated in Pearson v. Church of God. In Pearson, we articulated the rule that South Carolina civil courts must follow when adjudicating church dispute cases. We reaffirm and more fully explain this rule here. The Pearson rule provides:
(1) Courts may not engage in resolving disputes as to religious law, principle, doctrine, discipline, custom, or administration; (2) courts cannot avoid adjudicating rights *220growing out of civil law; (3) in resolving such civil law disputes, courts must accept as final and binding the decision of the highest religious judicatories as to religious law, principle, doctrine, discipline, custom, and administration.
325 S.C. at 52-53, 478 S.E.2d at 853.
The Pearson rule establishes that where a civil court can completely resolve a church dispute on neutral principles of law, the First Amendment commands it to do so. Nonetheless, where a civil court is presented an issue which is a question of religious law or doctrine masquerading as a dispute over church property or corporate control, it must defer to the decisions of the proper church judicatories in so far as it concerns religious or doctrinal issues. See Serbian Eastern Orthodox Diocese, 426 U.S. at 709, 96 S.Ct. 2372 (finding that the controversy before the Court “essentially involvefd] not a church property dispute, but a religious dispute the resolution of which ... is for ecclesiastical and not civil tribunals.”).
All Saints, at 444-45, 685 S.E.2d at 172.
Properly applied, the “neutral principles” approach requires that the civil court’s initial inquiry be a “holistic” one. The court must first determine whether the property/corporate dispute will require the court to decide issues of religious law, principle, doctrine, discipline, custom, or administration—in other words, is the property/corporate dispute actually ecclesiastical in nature. If the dispute is “a question of religious law or doctrine masquerading as a dispute over church property or corporate control,” then the Constitution of the United States requires the civil court defer to the decision of the appropriate ecclesiastical authority. All Saints, supra. As explained below, this is the approach I expressly adopt and apply to decide the merits of the present dispute in § III, infra.4 Before proceeding to that analysis, however, I reexamine the legal analysis applied in All Saints and the conclusions drawn there.
*221In 1979, the Supreme Court decided Jones v. Wolf, supra. Like the present case, Jones was a property dispute arising from a schism in a hierarchical church. The Jones Court acknowledged the ability of civil courts to resolve most church-based property disputes using deeds, state statutes, the local church charters, and the national church’s constitution. The Court explicitly stated, however, that:
Through appropriate reversionary clauses and trust provisions, religious societies can specify what is to happen to church property in the event of a particular contingency, or what religious body will determine the ownership in the event of a schism or doctrinal controversy. In this manner, a religious organization can ensure that a dispute over the ownership of church property will be resolved in accord with the desires of the members.
[[Image here]]
The neutral-principles approach cannot be said to “inhibit” the free exercise of religion, any more than do other neutral provisions of state law governing the manner in which churches own property, hire employees, or purchase goods. Under the neutral-principles approach, the outcome of a church property dispute is not foreordained. At any time before the dispute erupts, the parties can ensure, if they so desire, that the faction loyal to the hierarchical church will retain the church property. They can modify the deeds or the corporate charter to include a right of reversion or trust in favor of the general church. Alternatively, the constitution of the general church can be made to recite an express trust in favor of the denominational church. The burden involved in taking such steps will be minimal. And the civil courts will be bound to give effect to the result indicated by the parties, provided it is embodied in some legally cognizable form.
Jones at 603-4, 606, 99 S.Ct. 3020.
In 1979, TEC, acting through the General Convention, responded to Jones by enacting the so-called Dennis Canon. This Canon provides:
All real and personal property held by or for the benefit of any Parish, Mission or Congregation is held in trust for this Church and the Diocese thereof in which such Parish, *222Mission or Congregation is located. The existence of this trust, however, shall in no way limit the power and authority of the Parish, Mission or Congregation otherwise existing over such property so long as the particular Parish, Mission or Congregation remains part of, and subject to this Church and its Constitution and Canons.
The Dennis Canon (Canon 1.7.4) is followed by Canon 1.7.5, which provides:
The several Dioceses may, at their election, further confirm the trust declared under the foregoing Section 4 by appropriate action, but no such action shall be necessary for the existence and validity of the trust.
In 1987, the Lower Diocese of South Carolina adopted a version of the Dennis Canon as part of its own constitution, as did many of the Parishes.5 Recall that accession to TEC’s Canons, which included the Dennis Canon, and to the Lower Diocese’s Constitution, which from 1987 forward included a diocesan version, were conditions of a parish or mission’s membership in the Lower Diocese. Recall also that until the 2010 Diocesan Convention, Article 1 of the Diocesan Constitution provided: “The Church in the Diocese of South Carolina accedes to and adopts the Constitution and Canons of [TEC] and acknowledges this authority accordingly.”
In All Saints, this Court first addressed the validity of the Trusts created by the Dennis Canon and Diocesan Constitution as applied to property belonging to the All Saints Parish at the time the Parish sought to disaffiliate from the Episcopal Church. In resolving the issue of the effect of TEC’s adoption of the Dennis Canon in 1979, and the Lower Diocese’s incorporation of the Canon into its own constitution in 1987, the Court reviewed the history of the All Saints Parish, extensively reporting and resolving title issues from 1745 until 1903. On the merits, the All Saints opinion simply holds:
*223Furthermore, we hold that neither the 2000 Notice [recorded by the Diocese in the county courthouse reflecting the trust created by the Diocese and that created by the Dennis Canon] nor the Dennis Canon has any legal effect on title to the All Saints congregation’s property. A trust “may be created by either declaration of trust or by transfer of property....” Dreher v. Dreher, 370 S.C. 75, 80, 634 S.E.2d 646, 648 (2006). It is an axiomatic principle of law that a person or entity must hold title to property in order to declare that it is held in trust for the benefit of another or transfer legal title to one person for the benefit of another. The Diocese did not, at the time it recorded the 2000 Notice, have any interest in the congregation’s property. Therefore, the recordation of the 2000 Notice could not have created a trust over the property.
For the aforementioned reasons, we hold that title to the property at issue is held by All Saints Parish, Waccamaw, Inc., the Dennis Canons [sic] had no legal effect on the title to the congregation’s property, and the 2000 Notice should be removed from the Georgetown County records.
All Saints at 449, 685 S.E.2d at 174.
I would now overrule All Saints to the extent it held the Dennis Canon and the 1987 amendment to the Lower Diocese’s Constitution were ineffective in creating trusts over property held by or for the benefit of any parish, mission, or congregation in the Lower Diocese. The result in All Saints was obtained without considering the religious documents and texts, including the Diocesan Constitution, which formed the foundation of the relationships between All Saints Parish, the Lower Diocese, and TEC, and by ignoring the premise of Jones that a hierarchical church could direct the disposition of property in case of a schism with a minimal burden. Specifically, All Saints failed to acknowledge that, as a matter of church governance and administration, All Saints Parish had agreed to be bound by the “trust terms” found in the Dennis Canon and the Diocesan Constitution through its voluntary promises of allegiance, upon which the hierarchical church is founded, and by its conduct in remaining affiliated with TEC after 1979, and with the Lower Diocese after 1987. All Saints’ failure to consider the entirety of these ecclesiastical relationships, the governing documents, and the parties’ conduct, as well as the *224assurances given by the Jones’ majority that a hierarchical church could direct the ownership of property in the case of a schism, led to a violation of the command of Pearson that a court look at the entirety of the dispute, including the hierar-chal church’s constitution, canons, and rules, before determining whether the dispute can be resolved purely by the application of state law.
Further, I find that All Saints fell into error when it created an artificial division between All Saints’ authority as a parish to withdraw from TEC and the Lower Diocese, and All Saints parish’s corporate authority to withdraw by amending its bylaws and articles of incorporation in compliance with South Carolina law. The All Saints decision focused only on the parish corporation’s compliance with the provisions of the South Carolina Non-Profit Act, S.C. Code Ann. §§ 33-31-100, et seq. (2006 and Supp. 2016). The opinion concluded that the corporate formalities had been properly executed and thus the parish had effectively withdrawn from TEC. The flaw in this section of the All Saints decision is that it relies on a false dichotomy between parish as ecclesiastical unit and parish as a corporate entity,6 and fails to acknowledge the dispositive statute in the Non-Profit Act.
*225The omitted statute, § 33-31-180 (2006)7 provides:
§ 33-31-180. Religious corporations; Constitutional protections.
If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine controls to the extent required by the Constitution of the United States or the Constitution of South Carolina, or both.
Once effect is given to § 33-31-180, and the disaffiliated parish’s actions in All Saints are viewed through the proper constitutional lens, it is patent that the civil courts of South Carolina were obligated to accept the ecclesiastical decision *226that the so-called “minority vestry” were the All Saints parish’s true officers. Had the All Saints Court analyzed the issue under all the relevant authorities, it would have been clear that the Court could not adjudicate the corporate legitimacy claim, as the question which group was the “true vestry” was a matter of religious law and doctrine, and both the Constitution and § 33-31-180 required that the Court accede to TEC’s and the Lower Diocese’s determination of the “true vestry.” See Pearson, supra.
Here, the trial court sought to faithfully apply the flawed analytical framework created by All Saints. In so doing, she unwittingly violated the constitutional precepts that underlie the “neutral principles of law” approach to the resolution of church disputes.
I now turn to the facts of this case in order to determine whether the trial court properly determined that the present property/corporate dispute was cognizable in the civil court.
III. Application
While All Saints deemed the reason(s) for the disaffiliated parish’s corporate actions irrelevant to the dispute, I find that the underlying reasons for the schism here are relevant to the determination whether this dispute is, at its core, one grounded in “religious law, principle, doctrine, discipline, custom, or administration” and thus not cognizable in civil court. See Pearson, 325 S.C. at 53, 478 S.E.2d at 851-2. Although the trial judge understandably sustained respondents’ objections to much of the evidence offered to explain the Disassociated Diocese’s decision to leave TEC in light of All Saints, I find there is sufficient evidence in the record to support my finding that doctrinal issues were the trigger. Doe, supra. A brief overview of that evidence follows.
In 2006, the Lower Diocese of South Carolina convened to select a new bishop and the Diocesan Convention elected Mark Lawrence. There was evidence that Bishop Lawrence was understood to be disenchanted with TEC’s direction.8 His *2272006 election did not gamer the support of a majority of TEC’s other dioceses, however, a requirement for a bishop’s election to be valid. In 2009, Bishop Lawrence was ordained as Bishop of the Lower Diocese following his reassurances to the other dioceses he would make the requisite vows of conformity to TEC’s Canons and Constitution. The record reflects that Bishop Lawrence did make these vows.
The record demonstrates that Bishop Lawrence and others in the Lower Diocese determined to leave TEC and to take with them the property of those parishes in the Lower Diocese that were intending to disaffiliate. For example, a former president of the Lower Diocese’s Standing Committee testified that the Diocese’s bank accounts were moved to “friendly bankers” out of fear that the accounts might be frozen if Bishop Lawrence were to be disciplined by TEC. This witness testified he received a call in 2009 from another priest in the Lower Diocese who expressed concern that Bishop Lawrence was “not moving quickly enough to take the [Lower Diocese] out of [TEC],” and reminded the witness that they had elected Lawrence “to take us out of [TEC].”
Following this Court’s opinion in All Saints, which held that the All Saints Parish was not bound by TEC’s Dennis Canon or by the Diocesan Constitution’s version of the Canon, and that a parish could disaffiliate from the Diocese simply by amending its corporate documents, Bishop Lawrence and his supporters undertook certain actions.9 Among other things, *228the Diocesan Convention began the process of amending the Lower Diocese’s governing documents, and began providing Parishes with quitclaim deeds purporting to disclaim any interest of the Diocese in each Parish’s property. Parishes, however, were asked to delay recording these deeds until 2011 because, as a witness for respondents testified, there was fear TEC would discipline Bishop Lawrence if the quitclaim deeds were recorded and his actions became public.
Following the All Saints decision, certain leaders in the Lower Diocese, among the Trustees, and within the leadership of various parishes in the Diocese undertook to sever the relationship between themselves and TEC through corporate amendments. On October 19, 2010, Bishop Lawrence executed Nonprofit Corporation Articles of Amendment which purported to amend the language concerning the purpose of the Lower Diocese set forth in its 1973 incorporation. The amendment purportedly altered the purpose from “to continue the operation of an Episcopal Diocese under the constitutions and canons of the Protestant Episcopal Church in the United States of America” to “to continue operation under the Constitution and Canons of The Protestant Episcopal Church in the Diocese of South Carolina.” Other corporate actions were taken during this period which purported to alter the governance structure of the Diocese, and many of the Parishes undertook similar corporate alterations. During 2010, the Trustees met to amend their corporate bylaws, which stated the corporation would carry out its duties under the authority of TEC’s Constitution and Canons, to remove these references.
On December 5, 2012, Bishop Lawrence was informed that TEC’s Presiding Bishop accepted his renunciation of orders, and shortly thereafter, a letter confirmed the action.10 On *229January 4, 2013, the Respondents filed this suit for a declaratory judgment seeking a declaration that respondent Disassociated Diocese was the true Diocese in the lower part of South Carolina, that all property at issue belonged to that faction, and for injunctive relief against the Appellants. On January 26, 2013, Charles vonRosenberg was elected and ordained as the Bishop of appellant Associated Diocese.
The finding that TEC is hierarchal requires that I defer to its highest ecclesiastical body. Pearson, supra. TEC’s acceptance of Bishop Lawrence’s renunciation of orders and the subsequent ordination of Bishop vonRosenberg are decisions that the civil court “must accept as final and binding....” Pearson, 325 S.C. at 52-53, 478 S.E.2d at 853. Because TEC has recognized the Associated Diocese to be the true Lower Diocese of South Carolina with Bishop vonRosenburg as its head, a civil court cannot inject itself into this church governance dispute and reevaluate that decision applying state law principles because this is a question of church polity, administration, and governance, matters into which civil courts may not intrude. The circuit court erred in allowing itself to become entangled in the questions of which competing claimant was the true successor of the Lower Diocese.
Further, the civil courts in South Carolina cannot decide disputes which are governed by church polity and governance concerning property ownership. For the reasons given above, I have determined that the real and personal property disputes sought to be adjudicated in this civil lawsuit are “question[s] of religious law or doctrine masquerading as a dispute over church property [and] corporate control....” See All Saints at 445, 685 S.E.2d at 172. I find, therefore, the Court “must defer to the decision of the proper church judicatories....” Id. “What happens to the relationship between a local congregation that is part of a hierarchical religious organization when members of the local congregation vote to disassociate is an ecclesiastical matter over which civil courts generally do not have a jurisdiction.” Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976). Here, the church governing documents *230establish that as of 2010, the Lower Diocese had agreed since at least 1822 to be part of TEC and to be bound by its Constitution and Canons. These documents make clear that since at least 1979, and explicitly since 1987, the Lower Diocese, the Trustees, and the Parishes accepted that the property in dispute in this case was held in trust for TEC, and was controlled by the Diocese, the Trustees, and the Parishes only so long as they remained part of TEC. Here, both TEC and Lower Diocese had in place provisions governing the disposition of property in the event of a disaffiliation as contemplated by Jones. I believe the Court is “[constitutionally] bound to give effect to the result indicated” by TEC and the Lower Diocese, especially since both entities enacted these provisions “before the dispute erupt[ed]." Jones, supra at 606, 99 S.Ct. 3020. I would therefore reverse the circuit court’s decision to the extent it declined to give effect to the Dennis Canon and its diocesan counterpart, and to the extent it held that the Disassociated Diocese, the Trustees, and parishes controlled or owned the disputed real and personal property.11
IY. Service Mariis
The trial court upheld the Respondents’ claim that state trademarks it began filing in 2010 were being infringed upon by the Appellants in violation of S.C. Code Ann. § 39-15-1160 (Supp. 2016) and §§ 16-17-310 and 320 (2016), leading to confusion. It therefore enjoined the Appellants from “using, *231assuming, or adopting” certain “names, styles, emblems, or marks” claimed by the Respondents. I agree with the Appellants that in light of the evidence of the confusion created by the Respondents’ use of the term ‘episcopal,’ with TEC’s federally-registered trademarks, which include “The Episcopal Church” and “The Protestant Episcopal Church in the United States of America,” state law dictates that the Appellants right to these marks is superior, and that therefore the Respondents’ state marks must be cancelled. See S.C. Code Ann. § 39-15-1145(3)(f) (Supp. 2016). I would therefore reverse the injunctive relief granted by trial court.
CONCLUSION
I would overrule All Saints to the extent it held the Dennis Canon and the diocesan equivalent did not create effective trusts in South Carolina, and to the extent that it holds that corporate actions taken by Episcopal dioceses, parishes, missions, and related corporations can be reviewed without reference to TEC’s Constitution, Canons, and other authorities, and without reference to § 33-31-180. Further, the question of which diocese is “legitimate” is a question of church governance and not a matter to be resolved in the civil courts of South Carolina. I would therefore reverse the circuit court’s order to the extent it rejected the efficacy of the Dennis Canon and the Diocesan Constitution, and to the extent it declined to accept TEC’s recognition of the Associated Diocese as the true Lower Diocese of South Carolina. In addition, I would reverse the injunction granted to respondents on their service mark claim.
Finally, while all individuals are guaranteed the freedom to disassociate from a religious body, here the question of the disposition of ecclesiastical property following the disaffiliation from the TEC by the Disassociated Diocese, the Trustees, and the Parishes, is a question of church governance, which is protected from civil court interference by the First Amendment.
For the reasons given above, I would reverse the circuit court’s order and also join Justice Hearn’s opinion.
*232HEARN, J., concurring in a separate opinion. BEATTY, C.J., concurring in part and dissenting in part in a separate opinion. KITTREDGE, J., concurring in part and dissenting in part in a separate opinion. Acting Justice Jean H. Toal dissenting in a separate opinion.

. Acting Justice Toal maintains that because the declarations made in this case will determine the rightful ownership of property, the main purpose of this suit is legal. I, however, look not to the first paragraph of the complaint, but rather to the prayer for relief, which seeks a declaration (1) which of the competing entities is the true diocese, (2) that respondents’ legal title to property trumps appellants’ equitable claims, and (3) for other injunctive relief related to trade names. The main purpose is to enjoin appellants from "interfering” with the respondents in "church matters” and thus this suit sounds in equity. Compare, e.g., Williams v. Wilson, 349 S.C. 336, 563 S.E.2d 320 (2002). To the extent the issues turn on property rights, the results turn on the validity and existence of certain trusts, matters which also sound in equity. E.g., Settlemeyer v. McCluney, 359 S.C. 317, 596 S.E.2d 514 (Ct. App. 2004). Were Acting Justice Toal correct, and were the Court to find the main purpose of this suit were legal, then the Court would be compelled to reverse and remand for a new trial given the number of erroneous and prejudicial evidentiary rulings made by the trial judge and raised to us on appeal. I note none of the opinions that would uphold the trial court’s order in whole or in part address these issues.


. Acting Justice Toal misreads my opinion as retitling property owned by All Saints Waccamaw, ousting its vestry, and rewriting its charter. It is unclear to me how Acting Justice Toal derives that conclusion as that congregation is not a party to this suit.


. Although a diocese (s)elects its own bishop, the bishop is not the ecclesiastical authority for the diocese until, inter alia, a majority of the standing committees for the remaining dioceses confirm his (s)election,


. Acting Justice Toal contends I 'skip' this step entirely: I respectfully refer the reader to the penultimate sentence in the first paragraph under this section.


. The diocesan version of the Dennis Canon states: "All real and personal property held by or for the benefit of any Parish, Mission, or Congregation is held in trust for [TEC] and the [Lower Diocese], The existence of this trust, however, shall in no way limit the power and Authority of the Parish, Mission, or Congregation existing over such property so long as the particular Parish, Mission, or Congregation remains a part of, and subject to, [TEC] and the [Lower Diocese].”


. I find persuasive this passage from Justice Lehrmann’s dissent in Masterson v. Diocese of Northwest Texas, 422 S.W.3d 594, 617-18 (TX 2014):
When deciding whether a matter invokes constitutional protection, I believe that we should err on the side of caution, upholding constitutional mandates when in doubt.
The Court divides the questions of Good Shepherd parish’s authority to withdraw from TEC and Good Shepherd corporation’s authority to withdraw by amending its bylaws and articles of incorporation.... In my view, however, the two inquiries are inextricably linked. The Court goes on to conclude that, because the parish at issue was incorporated and because there was no specific TEC or diocesan restriction on the corporation's authority to amend its bylaws and articles of incorporation, the validity of Good Shepherd’s withdrawal by amendment of those documents was not an ecclesiastical question. ... Iam unconvinced that the incorporated status of the parish removes the issue from the realm of church polity. If [the Bishop’s] determination that the parish could not withdraw from TEC is a binding ecclesiastical decision, it does not cease to be so because of the corporate form taken by the parish. Such a determination permits civil courts to conduct an end-run around the First Amendment’s prohibition against inquiry into and resolution of religious issues by *225effectively allowing the lower church entity’s unilateral decision to trump the higher entity’s authority over matters of church polity. Notably, the Court recognizes that "what happens to the relationship between a local congregation that is part of a hierarchical religious organization and the higher organization when members of the local congregation vote to disassociate is an ecclesiastical matter over which civil courts generally do not have a jurisdiction.” Id. at 607 (citing Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713-14, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976)). "But what happens to the property is not,” the Court continues, "unless the congregation’s affairs have been ordered so that ecclesiastical decisions effectively determine the property issue.” Id. It follows that [the Bishop's] determination regarding the parish's authority (or, more accurately, lack of authority) to withdraw from TEC is a binding ecclesiastical decision, irrespective of the corporate form taken by the parish. In turn, since Good Shepherd did not validly withdraw from TEC, Good Shepherd remained a constituent thereof and consequently remained subject to TEC’s and the Diocese's Constitutions and Canons.
There appears to be no dispute that, as a TEC parish, Good Shepherd could not pick and choose those portions of the governing documents by which it wished to be bound. And the Dennis Cannon [sic] and its diocesan counterpart expressly state that the church property is held in trust for TEC and the Diocese. Thus, if Good Shepherd had no authority to withdraw, it had no authority to revoke its adherence to the Canons or to revoke the trust placed on the property by virtue thereof. Moreover, the Canons condition Good Shepherd’s authority over the church property on its "remaining] a part of, and subject to, this Church and its Constitutions and Canons.” By purporting to withdraw from TEC, then, Good Shepherd took the very action that would strip it of its rights in the property. Good Shepherd may not avoid the consequences of its actions—consequences to which it had freely agreed—simply by voting to no longer be subject to those consequences.


. This statute was the foundation of the trial court's order in All Saints.


. Prior to 2006, TEC’s General Convention confirmed the selection of the first openly homosexual bishop in TEC. Bishop Lawrence testified the Disaffiliated Diocese had become “uncomfortable with the trajectory of the general convention of the Episcopal Church.'1 In referring to *227the Presiding Bishop of TEC, Katharine Jefforts Schori, Bishop Lawrence testified she had gone "contrary to the historic teachings of the church and the Holy Scriptures” and admitted this involved "the sexuality issue,"


. Acting Justice Toal ignores the evidence in the record, and concludes that in creating and disseminating these deeds and in purporting to alter the Lower Diocese's governance documents, "Bishop Lawrence [was] clearly acting on the [TEC’s] behalf....” This astounding conclusion is supported by tire equally stunning assertion that "[TEC] was fully aware of what Bishop Lawrence’s intentions were when he was made a bishop....” The evidence reflects, in fact, that TEC was (rightfully) concerned about the Bishop’s intentions and that his 2006 election not receive the consent necessary from the diocesan standing committee for years, and then only after ids written assurances (1) that he would make the requisite vows of conformity to TEC’s Canons and *228Constitution and (2) that "[his] intention is to remain in the Episcopal Church, period.”


. The letter stated in pertinent part: "In accordance with Title III, Canon 12, Section 7 of the Constitution and Canons of [TEC] and with the advice and consent of the Advisory Committee to the Presiding Bishops, I have accepted the renunciation of ordained ministry of this church made in writing on November 17th, 2012, by the Right Reverend Mark Joseph Lawrence, Bishop of South Carolina.” Bishop Lawrence contends he never made such a renunciation. November 17, *2292012, is the date the Disassociated Diocese held a Special Convention affirming the Diocese’s disaffiliation from TEC.


. As Acting Justice Toal acknowledges, the determination that this dispute is ecclesiastical is tantamount to recognizing the validity of the trusts. By denying the ecclesiastical nature of this dispute, Chief Justice Beatty, Justice Kittredge, and Acting Justice Toal free themselves from First Amendment constraints and, among other things, impose a requirement that each local church must specifically accede to the Dennis Canon before it can be bound. Such a requirement entangles the civil court in church matters, for TEC’s Canons specifically provide that "no such action shall be necessary for the existence and validity of the trust.” Canon 1.7.5, and the Diocesan Constitution expressly provided for accession to, adoption of, and acknowledgment of the authority of TEC's Constitution and Canons. Jones requires only that "a religious organization ... ensuring] that a [church property] dispute ... will be resolved in accord with the desires of the members....” indicate those desires in "some legally cognizable fonn....” Jones does not require that these “cognizable forms” be created in a way that satisfies the specific legal requirements in each jurisdiction where the church property is located.